Exhibit 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of April 20, 2012, is
made by and between TransDigm Group Incorporated, a Delaware corporation (the
“Company”), and Robert Henderson (the “Executive”).

WHEREAS, the parties are parties to an Employment Agreement dated February 24,
2011 (the “Employment Agreement”);

WHEREAS, the parties realized that there was a mutual mistake in the definition
of “Good Reason” contained in the Employment Agreement; and

WHEREAS, the parties would like to amend the Employment Agreement as set forth
herein to correct such mistake.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

Paragraph (o) of Section 1 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

“Good Reason” shall mean the occurrence of any of the following: (i) a material
diminution in the Executive’s title, duties or responsibilities, without his
prior written consent, or (ii) a reduction of the Executive’s aggregate cash
compensation (including bonus opportunities), benefits or perquisites, without
his prior written consent, (iii) the Company requires the Executive, without his
prior written consent, to be based at any office or location that requires a
relocation greater than 30 miles from Pasadena, California, or (iv) any material
breach of this Agreement by the Company.

Except as amended herein, the Employment Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

TRANSDIGM GROUP INCORPORATED By:   /s/ W. Nicholas Howley Name:   W. Nicholas
Howley Title:   Chief Executive Officer EXECUTIVE

/s/ Robert Henderson

Robert Henderson